                     UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


CIVIL ACTION NO. 1:18cv880 (WOB)


CAITLIN DEANE                                        PLAINTIFF


VS.                              ORDER


QUEST DIAGNOSTICS INC.,
ET AL.                                               DEFENDANTS



       This matter is before the Court on defendant’s motion to

dismiss Counts II and III of plaintiffs’ amended complaint.       (Doc.

15).     The Court concludes that oral argument is unnecessary.

       Counts II and III of plaintiffs’ amended complaint allege

claims for loss of consortium by the parents of plaintiff Caitlin

Deane.     (Doc. 14 at 5).   Defendant moves to dismiss these claims

on the basis that they are not authorized under Ohio law because

Caitlin Deane was not a minor at the time the claims arose.

       In diversity cases, a federal court must apply state law “in

accordance with the then controlling decision of the highest state

court.”     Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 517 (6th

Cir. 2001) (internal quotations and citations omitted).     “If the

forum state’s highest court has not addressed the issue, the

federal court must ascertain from all available data, including
the decisional law of the state’s lower courts, what the state’s

highest court would decide if faced with the issue.”            Id.

     “Where a state’s highest court has not spoken on a precise

issue, a federal court may not disregard a decision of the state

appellate    court   on   point,   unless   it    is   convinced    by   other

persuasive data that the highest court of the state would decide

otherwise.”    Id.

     Here, the Ohio Supreme Court has not ruled whether loss of

consortium claims may be maintained by parents for their adult

children.     However, the Court of Appeals of Ohio for the First

District, the appellate division encompassing the Court from which

this case was removed, has addressed that very issue.

     In Cole v. Broomsticks, Inc., 669 N.E.2d 253 (Ohio Ct. App.

1995), the Court held that “Ohio recognizes a cause of action only

for the loss of a minor child’s filial consortium and services.”

Id. at 256.    See id. (“This cause of action has not been extended

by Ohio courts to the parents of adult children.”).                That Court

reaffirmed    that   ruling   in   2007.    See   Watts   v.   Forest    Ridge

Apartments and Town Homes, No. C-060079, 2007 WL 777746, at *3

(Ohio Ct. App. Mar. 16, 2007).

     While the parties discuss various Ohio appellate decisions

which reach different outcomes on this issue, the Court concludes

that it should follow the authority that would be binding on the

parties had the case not been removed to federal court, due to the

                                      2
long-standing principle that diversity jurisdiction should not

create room for forum shopping.       See Hanna v. Plumer, 380 U.S.

460, 468 (1965).     Thus, the Court considers Cole dispositive on

the issue before the Court.

       This conclusion is buttressed by two additional factors.

First, the Supreme Court of Ohio did not allow a discretionary

appeal from the First District’s ruling in Cole, 663 N.E.2d 1301,

and it denied a motion to reconsider that decision, 665 N.E.2d

682.    See West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)

(binding effect of state appellate decision on federal court making

an Erie “guess” is greater where state’s highest court has refused

to review that decision).

       Second, federal courts sitting in diversity “generally choose

the narrower interpretation which restricts liability, rather than

the more expansive interpretation which creates substantially more

liability.”    Home Valu, Inc. v. Pep Boys, 213 F.3d 960, 963 (7th

Cir. 2000) (citation omitted).

       Therefore, having reviewed this matter, and the Court being

advised,

       IT IS ORDERED that defendant’s motion to dismiss Counts II

and III of plaintiffs’ amended complaint (Doc. 15) be, and is

hereby, GRANTED.




                                  3
This 21st day of June 2019.




                              4
